            Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 1 of 23
                                                                                FILED
                                                                             U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT ARKANSAS


                    IN THE UNITED STATES DISTRICT COURT                        JUL 21 2021
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION
                                                                                              DEPCLERK
KATHRYN REED and                                                            PLAINTIFFS
ISAAC MCCOMBS

v.                           CASE No.t:2J--CV-~fJ1: bSif\

NISSAN NORTH AMERICA, INC.,
and JOHN DOES 1-4                                                        DEFENDANTS

                                NOTICE OF REMOVAL

      Under 28 U.S.C. §§ 1441 and 1446, defendant Nissan North America, Inc.

("NNA"), files this notice of removal of from the Circuit Court of Saline County,

Arkansas, to the United States District Court for the Eastern District of Arkansas,

Central Division. Removal jurisdiction is based upon diversity of citizenship, 28

U.S.C. § 1332, and is founded on the following:

       1.       This case, styled Kathryn Reed and Isaac McCombs v. Nissan North

America, Inc., et al. was originally filed on June 2, 2021 in the Circuit Court of Saline

County, Arkansas, as civil case number 63CV-21-465-2. This lawsuit is a civil action

within the meaning of the Acts of Congress relating to the removal of cases in federal
                                              This case assigned to ~ c t Judge    ll'\.il\W
court.                                        and to Magistrate Judge_~~o::;...\Mltf~1_ _ _ _ __

      2.        NNA was served on or about June 22, 2021. See Ex. A, Proof of Service.

      3.        NNA has not yet filed an answer to plaintiffs' complaint.

      4.        This notice is filed within 30 days (or the first filing day thereafter) of

the receipt by NNA of plaintiffs' complaint and is therefore timely filed pursuant to

28 U.S.C. § 1446(b)(l).




                                              1
           Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 2 of 23




      5.       Under 28 U.S.C. § 1446(a), NNA attaches as Exhibit "B'' to this notice

the complaint in this matter, summons, and other filed papers, which constitute all

"process, pleadings, and orders" served to date.

      6.       This case is removed under 28 U.S.C. § 1332(a) because this action is

between citizens of different states, and the matter in controversy exceeds the sum

or value of $75,000.00, exclusive of interest and costs.

      7.       Upon information and belief, at the time of filing his complaint,

plaintiffs were and are individual citizens and residents of the state of Arkansas. See

Ex. B, Complaint,   ,r,r 1 and 2.
      8.       NNA is a California corporation with its principal place of business at 1

Nissan Way, Franklin, Tennessee 37067. A corporation is deemed to be a citizen of

its state of incorporation and the state of its principal place of business. 28 U.S.C. §

1332(c)(l). As such, NNA is a citizen of the state of California and the state of

Tennessee.

      9.       Complete diversity exists in this matter because plaintiffs are citizens

of the state of Arkansas and NNA is a citizen of states other than Arkansas.

       10.     As to the amount in controversy, the plaintiffs complaint expressly

seeks to recover damages against NNA "in excess of that required for federal court

jurisdiction in diversity of citizenship cases ...." See Ex. B, Complaint,   ,r 40.
       11.     Accordingly, this Court has original diversity jurisdiction of this action

under 28 U.S.C. § 1332(a) and the action is removable pursuant to 28 U.S.C.

§ 1441(a).




                                            2
        Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 3 of 23




       12.    The United States Court for the Eastern District of Arkansas, Central

Division, embraces the county in which the state court action is now pending.

       13.    This notice of removal is signed under Rule 11 of the Federal Rules of

Civil Procedure, as required by 28 U.S.C. § 1446(a).

       14.    Written notice of the filing of this notice will promptly be given to

plaintiff, and, together with a copy of this notice of removal, will be filed with the

Circuit Court of Saline County, Arkansas, as provided by 28 U.S.C. § 1446(d).

       15.    Undersigned counsel states that this removal is well grounded in fact,

warranted by existing law, and not interposed for an improper purpose.

       16.    Nothing in this notice of removal shall be interpreted as a waiver or

relinquishment of NNA's right to assert any defense or affirmative matter, whether

under Federal Rule of Civil Procedure 8(c), Federal Rule of Civil Procedure 12(b), or

otherwise.

       17.    NNA expressly reserves any and all defenses that may be available to it

in this action.

       18.    This notice of removal is supported by the following exhibits:

              a.    Exhibit A - proof of service; and

              b.    Exhibit B - the complaint, answer, and other papers and

                    pleadings.

       WHEREFORE, defendant Nissan North America, Inc., removes this action

from the Circuit Court of Saline County, Arkansas, to the United States District




                                           3
        Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 4 of 23




Court for the Eastern District of Arkansas, Central Division, and seeks resolution by

this Court of all issues raised herein.

      DATED this 21 day of July, 2021.



                                              By:f+P~
                                              AR Bar Number 2010147
                                              Attorney for Defendant
                                              Nissan North America, Inc.
                                              WRIGHT LINDSEY & JENNINGS,
                                              LLP
                                              200 West Capitol Avenue, Suite 2300
                                              Little Rock, Arkansas 72201
                                              (501) 371-0808 (telephone)
                                              (501) 376-9442 (facsimile)
                                              bdrennon@wlj.com (e-mail)

                                              and

                                              By: John Randolph Bibb, Jr.
                                              Tennessee B.P.R. No. 009350
                                              Attorney for Defendant
                                              Nissan North America, Inc.
                                              LEWIS THOMASON, P.C.
                                              424 Church Street, Suite 2500
                                              Nashville, Tennessee 37219
                                              (615) 259-1349 (telephone)
                                              (615) 259-1389 (facsimile)
                                              rbibb@lewisthomason.com (e-mail)




                                          4
       Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 5 of 23




                            CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2021, I presented the foregoing to the Clerk of

Court for filing and uploading to the CM/ECF system, which shall send notification

of such filing to the following:

       Nader G. Afsordeh- nader@petermillerlaw.com




                                        Baxter D. Drennon




                                           5
                   Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 6 of 23




                                                                                                                        KN4 / ALL
                                                                                                     Transmittal Number: 23397216
Notice of Service of Process                                                                            Date Processed: 06/25/2021


Primary Contact:
                           Nissan North America, Inc.
                           One Nissan Way
                           Franklin, TN 37067-6367

Electronic copy provided to:




Entity:                                       Nissan North America, Inc.
                                              Entity ID Number 0505342
Entity Served:                                Nissan North America Inc
Title of Action:                              Kathryn Reed vs. Nissan North America, Inc.
Matter Name/ID:                               Kathryn Reed vs. Nissan North America, Inc. (11346177)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 Saline County Circuit Court, AR
Case/Reference No:                            63CV-21-465
Jurisdiction Served:                          Arkansas
Date Served on CSC:                           06/22/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         csc
How Served:                                   Certified Mail
Sender Information:                           Nader G. Afsordeh
                                              501-374-6300

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobal.com




                                                                                                              EXHIBIT RAIi
         Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 7 of 23




                      THE CIRCUIT COURT OF SALINE COUNTY, ARKANSAS
                                      CIVIL DIVISION

KATHRYN REED and ISMC MCCOMBS
Plaintiff

v.                                            No.to?>CV-2 J- 4 u,S"-2-

NISS~N NORTHl_~_'?_AMERICA~ l!'JC. and
JOHN DOES 1-4
Defendants
                                            SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:
Nissan North America Inc
300 S. Spring Street
Suite 900
Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it) - or
60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
- you must file with the clerk of this court a written answer to the complaint or a motion
under Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name
and address are:
                                           Nader Afsordeh
                                   The Law Offices of Peter Miller
                                          1601 S Broadway
                                       Little Rock, AR 72206

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.
                                                     M\/to,.. ~"0          Se>..tY\.Ple...
                                                      CLERK OF COURT
Address of Clerk's Office

?..oo {\;.     Mo.,'"

[SEAL]




                                                                                      EXHIBIT•e•
           Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 8 of 23




lo"?:. Cv, 1. l- 4CoS· 'L
  No. _ _ _ _ This summons is for NISSAN NORTH AMERICA, INC.
                                  PROOF OF SERVICE



    • On _ _ _ _ _ _ _ [date] I personally delivered the summons and complaint to the
  defendant at _ _ _ _ [place]; or

    • After.making my purpose to deliver the summons and.complaint dear, on
  _ _ _ _ _ _ _ _ [date] I left the summons and complaint in the close proximity of the
  defendant by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [describe how the summons and
  complaint was left] after he/she refused to receive it when I offered it to him/her; or

   •  On _ _ _ _ _ _ _ [date] I left the summons and complaint with _ _ _ _ _ _ _ a
  member of the defendant's family at least 18 years of age, at _ _ _ _ _ _ _ _ __
  [address], a place where the defendant resides; or

   •  On_ _ _ _ _ [date] I delivered the summons and complaint to _ _ _ _ [name of
  individual], an agent authorized by appointment or by law to receive service of summons on
  behalf of _ _ _ _ _ _ _ _ [name of defendant]; or



   •  On _ _ _ _ _ _ _ _ _ _ [date] at _ _ _ _ _ _ _ _ _ _ [address], where
  the defendant maintains an office or other fixed location for the conduct of business, during
  normal working hours I left the summons and complaint with
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [name
  and job description]; or




   •  I am the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the
  summons and complaint on the defendant by certified mail, return receipt requested,
  restricted delivery, as shown by the attached signed return receipt.

   •  I am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of
  the summons and complaint by first-class mail to the defendant together with two copies of a
  notice and acknowledgment and received the attached notice and acknowledgment form
  within twenty days after the date of mailing.

   •    Other {specify]:

   •    I was unable to execute service because:
       Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 9 of 23




My fee is$
             ----
To be completed if service is by a sheriff or deputy sheriff:



Date: _ _ __          SHERIFF OF _ _ _ _ COUNTY, ARKANSAS



By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       [signature of server]




       [printed name, title, and badge number]


       To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: _ _ __


By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       [signature of server]



       [printed name]

Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


       Phone:
                ---------------
Subscribed and sworn to before me this date: - - - -


       Notary Public _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


My Commission Expires: _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 10 of 23




Additional information regarding service or attempted service:
      Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 11 of 23


                                                                                          f:ILED
                                                                                     :SALINE COUNTY
                                                                                      CIRCUIT CLERI<
                 IN THE CIRCUIT COURT OF SALINE COUNTY,                    A.RKfflf~ ~2 AM g: 23
                                    '"2... DIVISION                                                                   ·
                                                                               BY___lff""llri"c.:J"YV\.~H·H!i'(i-·-
KATHRYN REED and                                                                          lJLA.INTIPPS
ISAAC MCCOMBS

v.                                      CASE NO: l.o3 C       v..z I- 4 u,S
NISSAN NORTH AMERICA, INC. and                                                       DEFENDANTS
JOHN DOES 1-4

                                            COMPLAINT

        COME NOW the Plaintiffs, Kathryn Reed and Isaac McCombs, by and through legal

counsel, Nader Afsordeh of THE LAW OFFICES OF PEIBRA. MILLER, P.A., and for their complaint

against the Defendants, Nissan North America, Inc. and John Does 1-4, do allege, aver, and state

the following:

                            PARITES, JURISDICTION, and VENUE

     1. Plaintiff Kathryn Reed (hereinafter ''Plaintiff Reed") is a resident of Saline County, Arkansas,

        and was at all material times mentioned herein.

     2. Plaintiff Isaac McCombs (hereinafter •<plaintiff McCombs") is a resident of Saline County,

        Arkansas, and was at all material times mentioned herein.

     3. Upon information and belief, Defendant Nissan North America, Inc. (hereinafter

        "Defendant") is a foreign for-profit corporation registered to do business in the state of

        Arkansas, with its principal address at 300 S. Spring St., Suite 900, Little Rock, Arkansas

        72201. Defendant Nissan's registered agent for service of process is Corporation Service

        Company, located at 300 Spring Building, Suite 900, 300 S. Spring Street, Little Rock,

        Arkansas 72201. Service may be had on Defendant Nissan by serving its registered agent.

     4. At all times described in this Complaint, John Does 1-4 were involved in manufacturing,

        producing, selling, and placing into the stream of commerce of Plaintiff Reed's vehicle more


                                               Page 1 of 8
Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 12 of 23




    specifically described as a 2012 Nissan Versa; VIN 3N1BC1CP7CK.294141. Despite

   reasonable and diligent injuries by the Plaintiffs, the names of the Jobn Does are unknown at

   this time. Please see the affidavit attached hereto as Exhibit A

5. Whenever the tenn "Defendant", "Defendants", ''Nissan North America, Inc.", or ''Nissan"

   is utilized in this Complaint, such term collectively refers to and includes Nissan North

   America, Inc. and John Does 1-4.

6. The events giving rise to this cause of action occutred in rural Saline County, Arkansas, and

   Plaintiffs reside in Saline County, Arkansas; therefore this Court has jurisdiction over this

   case and venue properly lies in Saline County, Arkansas.

7. This is a civil matter and the amount in controversy exceeds the statutory minimums for

   federal court diversity jurisdiction cases.

                                            FACTS
8. Plaintiff Kathryn Reed was the registered owner of a 2012 Nissan Versa, VIN

   3N1BC1CP7CK294141.

9. The 2012 Nissan Versa owned by Plaintiff Reed was manufactured and distributed by

   Defendant Nissan.

10. On or about July 27, 2018, at approximately 11 :09 p.m., Plaintiff Reed was driving the 2012

   Nissan Versa, traveling westbound on Sted Bridge Road, with Plaintiff McCombs as a

   passenger. Plaintiff Reed attempted to tum left onto Meyers Road, but she made the tum

   too soon and attempted to straighten out her vehicle.

11. At the same time, David D. Phillips was driving a 2001 Dodge Dakota, owned by David L.

   Phillips, traveling eastbound on Steel Bridge Road, with Courtney Coney as a passenger. As

   Plaintiff Reed was attempting to straighten out, David D. Phillips came over a hill and hit

   the Plaintiffs vehicle head on.


                                           Page 2 of 8
 Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 13 of 23




12. The side curtain airbags of Plaintiff Reed's Nissan Versa deployed as a result of the collision,

   but despite the significant front impact collision, the frontal attbags of the Nissan Versa

   failed to deploy during or after the accident, causing significant damage and seveJ:e physical

   injuries to the Plaintiffs. Both frontal attbags of David Phillips' Dodge Dakota were

   deployed as a result of the collision.

13. Upon impact, Plaintiff Reed's Nissan Versa was traveling at approximately 16 m.p.h., and

   David Phillips' Dodge Dakota was traveling at approximately 43 m.p.h. The Plaintiffs'

   Nissan experienced a change in velocity of approximately 3-5-38 m.p.h.

14. The Airbag Control Module in the Nissan Versa failed to recognize or identify the impact.

   The change in speed of Plaintiffs' Nissan Versa as it impacted David Phillips' vehicle was

   severe enough to warrant frontal attbag deployment, and if the product had not been

   defective, the frontal attbags would have deployed.

15. H the frontal airbags of the Nissan Versa had deployed properly, they would have prevented

   and/ or mitigated the severe injuries sustained by Plaintiffs.

16. Plaintiffs were entirely unaware of the defective nature of Plaintiff Reed's Nissan Versa.

17. The defective attbags caused significant and pennanent injuries to Plaintiffs.

                                   CAUSES OF ACTION

     A. FIRST CAUSE OF ACTION - STRICT LIABILITY PURSUANT TO
ARK. CODE ANN. §16-116-101, et seq. -ARKANSAS PRODUCT LIABILITY ACT

18. Plaintiffs incorporate by reference herein the preceding paragraphs as though stated word-

   for-word

19. Defendant Nissan designed, manufactured, sold, marketed, labeled, distributed, and placed

   into the stream of commerce a defective and unreasonably dangerous product, i.e. the

   subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, that is the subject of this

   Complaint.

                                            Page3 of8
 Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 14 of 23




20. Upon infonnati.on and belief, the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141,

   which is the subject of this action was expected to, and did, .reach the user and/ o.r consumer

   without substantial change in the condition in which it was sold and was, at the time of the

   c.rash, in essentially the same condition as when it left the hands of these Defendants.

21. As   stated   in   severai·- ·parti.cula.ts   previously,   the   2012   Nissan   Versa,   VIN

   3N1BC1CP7CK294141, as designed and manufactured by Defendants was in a defective

   condition and unreasonably dangerous to foreseeable use.rs, including Plaintiffs.

22. Defendants were aware that the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, as

   designed, manufactured, and sold was defective and unreasonably dangerous, and that a safer

   design was feasible and available.

23. The defects and dangers of the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, which is

   the subject of the Gomplaint, were unknown to Plaintiffs at the time they were inju.red.

24. As a direct and proximate result of the defective and unreasonably dangerous condition of

   the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, the frontal airbags failed to deploy

   upon significant front impact collision and caused life-altering and catastrophic injuries to

   Plaintiffs.

25. Pu.rsuant to Arkansas Code Ann. § 16-116-101 et. al, Defendants are strictly liable for all

   damages proximately caused by the defective and unreasonably dangerous condition of the

   2012 Nissan Versa, VIN 3N1BC1CP7CK294141, that is the subject of this Complaint. The

   damages that Plaintiffs suffered include, i1Jter alia, severe and permanent injuries, scarring and

   disfigurement, past, present, and future lost wages and loss of earning capacity, conscious

   physical and emotional pain, suffering and mental anguish, past, present, and future medical

   costs, including care-taking expenses, and other damages in excess of the amount required

   for federal diversity jurisdiction.


                                             Page4of8
 Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 15 of 23




            B. SECOND CAUSE OF ACTION - BREACH OF IMPLIED
                   WARRANTY OF MERCHANTABILITY

26. Plaintiffs incorporate by reference herein the preceding paragraphs as though stated word-

    for-word

27. A seller impliedly warrants that a product is merchantable at the time the product is sold. To

    be merchantable, a product must be fit for the ordinary purposes for which the product is

   used, and the product must be adequately labeled and must conform to any promises or

    affumations of fact made on the container or label.

28. Plaintiffs have sustained damages due to Defendants' unsafe, defective, and inherently

    dangerous vehicle, which is the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141.

29. Defendants sold the 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, which was not

    merchantable in that the product as designed posed an unsafe and inherent risk to drivers

    and/ or riders of the vehicle.

30. The unfitness of Defendants'. product was a proximate cause of Plaintiffs' damages.

    Plaintiffs are persons whom Defendants would have reasonably expected to be affected by

    Defendants' unsafe, defective, and inherently dangerous transportation vehicle.



                    C. THIRD CAUSE OF ACTION -NEGLIGENCE

31. Plaintiffs incorporate by reference herein the preceding paragraphs as though stated word-

    for-word.

32. Defendants had a duty to properly and safely design, test, manufacture, maintain, and inspect

    the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141, and a duty to place a

    reasonably safe transportation vehicle in the stream of commerce.

33. Upon infonnation and belie£: the subject 2012 Nissan Versa, VIN 3N1BC1CP7CK294141,

   which is the subject of this action, was expected to, and did, reach the users and/ or

                                         Page 5 of 8
 Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 16 of 23




   consumers without substantial change in the condition in which it was sold and was, at the

   time of the crash, in essentially the same condition as when it left the hands of Defendants.

34. Defendants lmew or should have lmown that the subject 2012 Nissan Versa, VIN

   3N1BC1CP7CK294141, was inherently dangerous, and that the subject 2012 Nissan Versa,

   VIN 3N1BC1CP7CK294141, was defective as previously set forth herein.

35. Defendants     had   a   duty   to    recall   the   subject   2012   Nissan   Versa,    VIN

   3N1BC1CP7CK294141.

36. Defendants violated theu: duties and were careless, negligent, grossly negligent, reckless,

   willful, and wanton, in the following particulars:

       a. In designing, manufacturing, and placing into commerce an unsafe 2012
          Nissan Versa, VIN 3N1BC1CP7CK294141;

       b. In failing to properly and adequately desjgn, test, and manufacture the 2012
          Nissan Versa, VIN 3N1BC1CP7CK294141;

       c. In failing to desjgn, manufacture, and sell a safe 2012 Nissan Versa, VIN
          3N1BC1CP7CK294141, despite the fact that such assembly designs were
          technologically and economically feasible;

       d. In failing to have discovered that the 2012 Nissan Versa, VIN
          3N1BC1CP7CK294141, had defective airbags;

       e. In failing to properly inspect, maintain, and assemble the 2012 Nissan Versa,
          VIN 3N1BC1 CP7CK294141, that is the subject of this Complaint;

       f.    In allowing a defective and/ or inherently dangerous 2012 Nissan Versa, VIN
             3N1BC1CP7CK294141, to be used; and                                '

       g. ·1n failing to create and provide sufficient recalls as to wam consumers of the
           dangerous       propensities   of     the     2012     Nissan   Versa,   VIN
           3N1BC1CP7CK294141, to the end~user.

3 7. As a direct and proximate result of the carelessness, negligence, gross negligence,

   recklessness, willfulness, and wantonness of Defendants, Plaintiffs were severely damaged

   and are entitled to an award of actual and consequential damages as previously set forth

   herein.

                                          Page 6 of8
 Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 17 of 23




38. Defendants' conduct in designing, manufacturing, and placing an inherently dangerous

   product, with a known and serious risk of harm., into the stream of commerce wa.s reckless,

   willful, wanton, heedless, and in flagrant disregard to public safety. As a result, Plaintiffs are

   entitled to recover punitive and/ or exemplary damages in an amount to be detennin.ed by

   the trier of fact.

                                              DAMAGES

39. The serious and pennanent injuries sustained by Plaintiffs as a result of Defendants'

   violations of one or more of the above safety rules and duties include, but are not limited to,

   the following:

       a. Serious and permanent injuries to Plaintiffs;

       b. Medical expenses incurred in the past and reasonably expected to be incurred in the
          future, and transportation expenses to obtain such medical treatment;

       c. Physical pain and suffering experienced in the past and reasonably expected to be
          experienced in the future;

       d. Loss of past and future income;

       e. Loss of earning capacity; and

       f.   Past and future mental anguish.

40. Plaintiffs' damages are in excess of the minimum amount required for federal court

   jurisdiction in diversity of citizenship cases, for which Plaintiffs should be awarded a

   judgment against Defendants in an amount to fully and fairly compensate them for each and

   every element of damages that has been suffered.

41. Plaintiffs are entitled to recover punitive damages in accordance with Arkansas law, based

   upon Defendants' complete indifference to and conscious disregard for the safety of

   Plaintiffs, and others, causing or contributing to catastrophic and permanent injuries.

   Defendants' wanton and reckless acts and omissions occurred under cu:cumstances where


                                          Page? of8
     Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 18 of 23




        their conduct, in total disregard of the consequences, would naturally and probably result in

       injury or damages to Plaintiffs. Defendants knew or should have known, in light of the

        surrounding circumstances, that their conduct would naturally and probably result in

        catastrophic and serious injury, and continued this conduct with malice and wanton and

       reckless disregard for the consequences of their actions for which punitive dam.ages should

       be awarded.

    42. In addition to actual, special, consequential and compensatory dam.ages, Plaintiffs demand a

        judgment against Defendants for punitive damages in an amount necessary and sufficient to

        deter Defendants from the above described conduct and to punish Defendants for their

       willful, wanton, gross, flagrant, reckless, outrageous, and egregious conduct.

   43. Plaintiffs demand a jury trial.

       WHEREFORE, Plaintiffs pray that after a jury trial of this action that they be awarded

judgment against Defendants in such an amount that will fully and fairly compensate them for all of

the damages they sustained; for punitive damages; all attorney fees and costs as permitted by law;

and any and all other relief to which they may be entitled.

                                               R,~£mitte~

                                              ~d_e_h-(A-R-20-1-02_5_3_)
                                               THE LAW OFFICES OF PEIBRA. M1LLER, P.A.
                                               1601 S. Broadway
                                               Little Rock, AR 72206
                                               T: (501) 374-6300
                                                F: (501) 374-1244
                                                E: nader@petennillerlaw.com




                                              Page 8 of8
 Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 19 of 23


                                                                                      ELECTRONICALLY FILED
                                                                                          Saline County Circuit Court
                                                                                        Myka Bono Sample, Circuit Clerk
                                                                                        2021-Jun-02 11 :25: 15
                                                                                            63CV-21-465
                                                                                          C22D02 : 2 Pages

            IN THE CIRCUIT COURT OF SALINE COUNTY, ARKANSAS
                              2NDDMSION

KATHRYN REED and                                                                        PLAINTIFFS
ISAAC MCCOMBS

                                      CASE NO: 63 CV 21-465-2

NISSAN NORTH AMERICA, INC. and                                                       DEFENDANTS
JOHN DOES 1-4

                                           AFf.IDAVI~_
  1. My name is Nader G. Afsordeh, and I am the attoroey for the Plaintiffs in this matter. My

     address is 1601 S. Broadway, Little Rock, AR 72206.

  2. This affidavit .is being filed in ac(:ordance with Ark. Code Ann. § 13-56-125 and all

     statements contained herein are true.

  3. Despite reasonable and diligent investigation into this matter, I was unable to detertni.ne and

     identify with certainty the exact corporate names of the entities involved in manufacturing,

     producing, selling, and placing into the stteam. of commerce of Plaintiff's 2012 Nissan Versa

     other than Nissan North America, Inc. Accordingly, such persons are identified in the

     Complaint as John Does 1-4.

  4. The decision to specifically name only the above listed Defendants does not reflect a

     strategic decision to omit other potentially liable individuals or ent:1.ties, but is based solely on

     lack of infonnation at th.is tirne that any other person or entity may be responsible or liable

      to respond in damages (e.g., as a liability carrier for an allegedly tort-iJ.nmune defendant, or

      the correct corporate name of Nissan).

  5. This Affidavit is filed in the interest of tolling the statute of limitations as to any unknown

     defendant or the professional liability carrier thereof, in the event that such unknown

     defendant may claim charitable immunity ftom suit in tort. In the event tba.t another

                                                                                    EXHIBIT A
                                             Page 1 of 2
   Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 20 of 23




        potential defendant is identified, the Complaint will be promptly amended by substituting

        the real name for the pseudo-name in accordance with Ark. Code Ann. § 16-56-125.



        FURTHER AFFIANT SAITH NOT.



                                                             ,~
                                                              iii---~!: ·~ -
                                                            ;iif;iader G. Afsordeh (AR 2010253)
                                                                                                       ,..
                                                                                                       ''




State of Arkansas
County of Pulaski


Personally appears before me, the undersigned authority in and for the said county and state on this
1st day ofJune, 2021, within my jurisdiction, the within named Nader G. Afsordeh, who
acknowledged that he executed the above and foregoing instrument



.-~-                  ---~:··
Not.,,>'' Public

SEAL:




                                                                                EXHIBIT A
                                             Page 2 of 2
      Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 21 of 23




            IN THE CIRCUIT COURT OF SALINE COUNTY, ARKANSAS
                              2ND DIVISION

KATHRYN REED AND
ISAAC MCCOMBS                                                             PLAINTIFFS

       V.                          CASE NO. 63 CV 21-465-2

NISSAN NORTH AMERICA, INC. AND-- -
JOHN DOES 1-4                                                             DEFENDANTS

     PLAINTIFFS' FIRST SET OF INTERROGATORIES AND REQUESTS FOR
       PRODUCTION TO DEFENDANT NISSAN NORTH AMERICA, INC.



       COMES NOW the Plaintiffs herein, Kathryn Reed and Isaac McCombs, by and

through the undersigned counsel, and propounds the following Interrogatories and

Requests for Production of Documents to Defendant Nissan North America the same to be

answered in writing, under oath, and within the time required by Arkansas law.

       INTERROGATORY NO. 1:               Please name the legal entity or entities

responsible for the designing, manufacturing, distribution, and sale of the vehicle and air-

bag system that is the subject of this. complaint, specifically the 2012 Nissan Versa, VIN:

3N1BC1CP7CK294141.

       REQUEST FOR PRODUCTION NO. 1: Please provide the VIN history of the

vehicle that is the subject of this complaint, specifically the 2012 Nissan Versa, VIN:

3N1BC1CP7CK294141, including, but not limited to, the manufacturing date, any date of

sale, and any date of service.
      Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 22 of 23




                                                   Respectfully submitted,

                                             By:     Isl Nader Afsordeh
                                                    Nader G. Afsordeh, Ark. Bar No. 2010253
                                                    The Law Offices of Peter Miller, P.A.
                                                    1601 Broadway St
                                                    Little Rock, AR 72206
                                             __    _(59J) 3z4-6~Q0 _ _ .
                                                    (501) 374-6300 fax
                                                   nader@petermillerlaw.com


                                                   ATTORNEY FOR PLAINTIFFS


                             CERTIFICATE OF SERVICE

       I, Nader G. Afsordeh, hereby certify that a copy of the foregoing document was
served upon all counsel of record in this matter via electronic mail, facsimile, and/or U.S.
Mail, first class postage prepaid and addressed as follows:

       Nissan North America, Inc.
       300 S. Spring Street
       Little Rock, AR 72201



On this 3nd day of June, 2021.
                                                   ._ls/ Nader Afsordeh _ _ _ __
                                                   Nader Afsordeh




                                        Page2of 2
Case 4:21-cv-00652-BSM Document 1 Filed 07/21/21 Page 23 of 23


                                                                                                        NEOPOST                        PRIORITY MAIL


                                                                                                        .~w,g.2~i®=i $007. 70Q
                  Ill II IIll Ill Ill II IIIII                                                          w.~                            ZIP 72206
                                                                                                                                 "   041M11297517




                       ~4        LAW OFFICES OF
                       i   \fl   MILLER & MALLETT
                      1601 Broadway • Little Rock, AR 72206

               NISSAN N'otrrH AmE~lCA, Tut.
               300 .5. ~INS- S"ff%T,. ~lT£ qoo
               lmlf.. ~oc~, AP, 72201 .




                                                       · lilill 11 1i,fiiill' 1P 111111'11!11 m1!11, wi, 11 1,1,11, 11   1 . ·
